DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are presently under consideration and claims 21-22 remain cancelled by applicant’s amendments to the claims filed with the response dated 02 September 2021.
Applicant’s amendments to the claims filed with the response dated 02 September 2021 have been fully considered and have overcome the prior art rejections of record. These rejections are therefore withdrawn.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites the limitation “a thin film of metal disposed on the surface of the n-doped volume and at least partially surrounding only a base of the n-doped structure, a remainder of the n-doped structure above the base being free of the thin film of metal”. This limitation is not taught by the prior art of record, the prior art of Atwater (US 2007/0289623) discloses a solar cell comprising a surface plasmon polariton guiding layer disposed to cover an n-doped structure of a solar cell (Atwater, [0024], [0009]-surrounding only a base of the n-doped structure, a remainder of the n-doped structure above the base being free of the thin film of metal. As such, all the limitations of claim 1 are not anticipated or rendered obvious by the prior art of record and are thus found allowable. Claims 2-13 are also found allowable by their dependency from claim 1. Independent claims 14 and 18 and their dependents 15-17 and 19-20 are also found allowable over the prior art of record as they recite the same allowable subject matter as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726